Citation Nr: 1647691	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  15-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to service connection for headaches, to include as a manifestation of  undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or as secondary to any neck disorder.

6.  Entitlement to service connection for residuals of a tonsillectomy, to include as secondary to service-connected obstructive sleep apnea.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to January 1999.  The Veteran also served from January 1999 to September 2005, but a July 2009 administrative decision determined that this period of service was dishonorable and, thus, VA benefits based on this period of service are barred.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2013, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In September 2015, he and his spouse testified during a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

With regard to the characterization of the issues on appeal, the Board observes that the RO characterized the issues as entitlement to service connection for a thoracolumbar spine strain, cervical spine strain, bilateral pes planus, and major depressive disorder.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the medical evidence of record and the Veteran's contentions, the Board has recharacterized the issues on appeal broadly as entitlement to service connection for a low back disorder, a neck disorder, a bilateral foot disorder, and an acquired psychiatric disorder.

Following the September 2009 rating decision on appeal, the Veteran also disagreed with the RO's decision to deny service connection for a left knee disorder and tinnitus.  Thereafter, in a May 2015 rating decision, service connection for left knee disorder and tinnitus were granted and initial ratings for both disabilities were assigned, effective April 8, 2008.  There is no subsequent correspondence from the Veteran expressing disagreement with the assigned ratings or effective dates.  Accordingly, these issues are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (1997).

The Board notes that additional VA treatment records have been added to the record that have not been considered by the agency of original jurisdiction (AOJ).  However, those records are not pertinent to the claim decided herein; therefore, the Veteran will not be prejudiced by the Board proceeding to the merits of his claim for service connection for an acquired psychiatric disorder.  With regard to the other claims, because the Board is remanding the claims for further development, the AOJ will have an opportunity to review this evidence on remand.  See 38 C.F.R. § 20.1304 (2015).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The issues of entitlement to service connection for a low back disorder, a neck disorder, headaches, and residuals of a tonsillectomy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the competent and credible evidence demonstrates that an acquired psychiatric disorder, to include major depressive disorder, is not causally or etiologically related to a period of honorable military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In an April 2009 letter, the AOJ provided the Veteran with VCAA-compliant notice.  Moreover, with respect to his claim, he has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim, and review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as psychoses, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428, 433-34 (2011).  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77; see also Kahana, 24 Vet. App. at 433, n.4. The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d at 1376-77.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana, 24 Vet. App. at 433.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims entitlement to service connection for an acquired psychiatric disorder as a result of his military service.  In his April 2008 claim, he alleged that major depressive disorder had its onset in June 1999.

The Veteran's service treatment records contain a number of complaints related to psychiatric symptomatology.  In a November 1990 report of medical history, he denied frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  In October 1994, he described himself as an excessive worrier.  An April 1997 service treatment record noted that he experienced anxiety and sweating related to the use of OVAs on his ship.  In a June 1998, service treatment record, he denied any mental health problems, past or present, as well as depression.  In a May 1998 report of medical history, he denied experiencing depression or excessive worrying.  An adult preventative and chronic care flowsheet notes a diagnosis of major depressive disorder in June 1999.  In a December 2000 service treatment record, he reported a number of psychiatric symptoms and he related his problems to his inability to help his spouse.  The Veteran also reported feeling depressed since his initial confinement in January 2000.  He was diagnosed with major depressive disorder.  In a January 2001 service treatment record, he reported "chronic, mild depression since being 'accused' in 9/99," and that it had worsened following his incarceration in January 2000.  A July 2001 service treatment record notes a diagnosis of atypical major depressive disorder.  A March 2002 report of medical history noted that he suffered from depression for the last three years, and he described himself as a nervous person.

In a May 2002 Social Security Administration (SSA) disability report, the Veteran's alleged disability onset date was May 5, 1999.  He stated that he was falsely accused and convicted by court martial.

In a June 2002 SSA physical evaluation, the Veteran reported depression since imprisonment in 2000.  In another June 2002 evaluation, he reported that, since being incarcerated, he just did not feel right.  He also reported suicidal ideation in 2000 or 2001.  In a June 2002 psychiatric consultative examination, the Veteran reported that he was in a "limbo situation" and that he was falsely accused.  He stated that on May 5, 1999, he was accused of a sexual crime, he was arrested, and he lost his confidential status.  He stated that he then became depressed, and he lost his self-esteem and identity.  When asked why he was unable to work, the Veteran reported poor concentration, and he stated that he would have flashbacks to what happened in his case, including what the government put him through.

In a June 2002 statement, the Veteran's spouse indicated that his depression, stress, emotional distress, and mental anguish were related to him being falsely accused and convicted of a crime.  She stated that the first time she noticed his symptoms was in May 1999.

In connection with his claim for SSA benefits, the Veteran underwent a psychologic/psychiatric evaluation in November 2008.  The examiner noted a previous depressive episode in 2002.  He was diagnosed with depressive disorder, not otherwise specified (NOS), and anxiety disorder, NOS.

In a February 2009 statement, the Veteran attributed the onset of major depressive to June 1999.  

In July 2009, the Veteran underwent a VA examination to address the nature and etiology of any acquired psychiatric disorder.  The examiner noted a complete review of his claims file.  He denied any pre-service psychiatric problems.  The examiner then discussed his military history, including his service prior to January 1999.  The examiner then noted that, in 1999, he was charged with indecent acts and liberties with a minor, and was subsequently found guilty and sentenced to two years imprisonment.  The examination noted that he was treated for depression in 2001.  During the examination, the Veteran reported significant emotional pain with suicidal ideation as a result of his conviction.  The examiner noted that he continued to experience symptoms related to the offense for which he was convicted.  The examiner diagnosed him with major depressive disorder as a result of being accused and convicted of indecent liberties with a minor.  The examiner noted that his symptoms became clinically manifest in approximately 2000.  

In a May 2010 VA treatment record, the Veteran reported that he began to experience depression in 1999 after returning from war.  The record also noted that he was put on medication due to his application for VA benefits.  He reported nightmares about the Gulf War, including nightmares about killing.  A June 2010 VA treatment record noted that the Veteran's psychiatric symptoms began when he was accused and convicted of harming a minor, and subsequently incarcerated.  He also denied any psychiatric symptoms, diagnoses, treatment, or hospitalizations prior to the accusation and his conviction.  He was diagnosed with major depressive disorder, and the onset date was listed as 2000.  A July 2010 VA treatment record noted that he continued to ruminate on the events that negatively changed his life ten years prior.

A December 2010 SSA psychological evaluation noted that the Veteran was considered to be an unreliable source of information.

In December 2013, the Veteran testified before a DRO.  As to when his depression started, he stated that he began to experience problems with depression in 1994 when his spouse had a miscarriage while he was stationed overseas in Japan.  He also reported that his duties were very stressful but that he did not report them during service.

In March 2015, the Veteran underwent another VA examination.  The examiner noted that there were no symptoms of depression during his period of honorable service.  The examiner noted that his worrying and anxiety during service were not symptoms of depression or diagnoses of mental health disorders.  The examiner noted that the Veteran's SSA records indicated that his mental health problems began after 1999, and that there was no evidence of mental health treatment until after he was accused of the crime for which he was convicted, and that his treatment notes consistently attributed his symptoms to the accusation and his subsequent conviction.  The examiner also noted that he was put on medication only after he was accused in 1999.  The examiner also noted that his VA treatment records and other psychiatric evaluations for SSA benefits related his mental health problems to his period of dishonorable service.   The examiner concluded that his mental health problems were related to his period of dishonorable service.  The examiner also noted that he did not meet the criteria for a diagnosis of posttraumatic stress disorder (PTSD), and that he did not describe any symptoms related to his service in the Gulf War.  Moreover, the examiner noted that his alleged stressors did not meet the criteria for a PTSD stressor.  Instead, the Veteran related his symptoms to the humiliation and what he was put through as a result of the charges brought against him.

 In September 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge.  He testified that his depressive symptoms began in 1994 when his was suffered a miscarriage.  He stated that, despite his symptoms, he continued to fight because he did not want to lose his job.

The Board notes that the Veteran has been diagnosed with a number of acquired psychiatric disorders, including major depressive disorder and anxiety.  However, as noted above, in order to prevail on a claim for service connection, there must be sufficient evidence on the three elements of service connection which are a current disability, an in-service disease or injury, and a nexus between the current disability and the in-service disease or injury.  Upon careful review of all of the competent and credible evidence of record, the Board finds that service connection is not warranted because there is no competent, credible evidence attributing his  diagnoses to his period of honorable service.  Moreover, as will be explained below, the Board finds that the lay statements of record from both the Veteran and his spouse are unreliable and not credible.  Thus, there is no competent and credible evidence of record that corroborates or supports his allegation of the onset of his psychiatric problems during his period of honorable service.  Furthermore, there is no competent, credible medical evidence of record that relates any of the Veteran's acquired psychiatric disorders to his period of honorable military service.

The Board finds that the July 2009 and March 2015 VA opinions are the only competent and probative evidence of record that addresses the nature and etiology of the Veteran's acquired psychiatric disorder.  The examiners offered a clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, both examiner determined that the Veteran's psychiatric disorders and symptoms began after he was accused of indecent acts with a minor in 1999.  The examination reports address all pertinent evidence, including the lay statements and the Veteran's service and post-service treatment record.  Moreover, these opinions are further supported by the service and post-service treatment records attributing his psychiatric symptomatology to the circumstances surrounding his conviction.

With regard to the lay statements of record, including testimony from the Veteran and his spouse, the Board observes that the Veteran is competent to report that he experienced his alleged in-service event, including his spouse's 1994 miscarriage, and that he has experienced psychiatric symptoms since that time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that a claimant was competent to testify to chronicity and continuity of mental health symptoms); Culver v. Derwinski, 3 Vet. App. 292, 297-98 (1992) (holding that a claimant was competent to report a nervous breakdown that occurred shortly after service).  Similarly, the Veteran's spouse is competent to report those symptoms which are capable of lay observation.  Lay witnesses are competent to provide testimony or statements related to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

However, the Veteran and his spouse are not competent to relate his acquired psychiatric disorder to his period of honorable service since such is a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of a medical nexus between his period of honorable service and any acquired psychiatric disorder involves a medical subject extending beyond the immediate observable cause-and-effect relationship.  As such, the determination as to whether any acquired psychiatric disorder is related to his military service requires a specialized understanding of the medical nature and pathology of this disorder, which neither he nor his spouse has not been shown to have.  See Jandreau, supra.  As such, their opinions are afforded no probative value.

More significantly, the Board finds that the lay statements regarding the onset and continuity of his in-service psychiatric symptoms are not credible.  In addition to evaluating competent, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event, see Buchanan, supra, the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to the other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.

In this regard, despite his testimony to the undersigned and the DRO, the Veteran consistently attributed his psychiatric problems to the events surrounding his conviction when seeking treatment and elsewhere.  As noted above, in his April 2008 claim and a February 2009 statement, the Veteran said that his symptoms started in June 1999.  It was only after he learned he was barred for receiving benefits for that period of service that he attributed the onset of his symptoms to his spouse's miscarriage.  His treatment records also consistently note that his depressive symptoms began after the criminal allegations were leveled against him.  As noted above, the January 2001 service treatment record noted that he experienced depression since being accused.  Another record noted major depressive disorder since June 1999.  Similarly, the Veteran's SSA records consistently state that his symptoms began in 1999; significantly, none of the psychiatric evaluations make any reference to his spouse's miscarriage in 1994.  Moreover, with regard to his spouse's statements, despite indicating that his symptoms began in 1994, in the June 2002 SSA statement, she stated that his symptoms began in May 1999, and that these symptoms were related to him being falsely accused.  Post-service treatment records clearly show that the Veteran has been inconsistent in his reports of his alleged events.  For example, in May 2010, he attributed his psychiatric symptoms to his experiences after returning from war in 1999.  The following month, the treatment provider indicated that his symptoms began in 2000 following his conviction.  In this regard, statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  Because the lay statements from the Veteran's and his spouse concerning the onset and continuity of symptoms, which were made in connection with his current claim for VA benefits, are inconsistent with statements made for the purpose of obtaining medical care as well as other statements of record, the Board finds that the statements are not credible, and assigns them no probative weight.  See Caluza, supra.

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the record fails to show that a psychosis during a period of honorable service.  Additionally, as discussed above, he has not provided a credible account of a continuity of symptoms.  As such, presumptive service connection for the Veteran's any acquired psychiatric disorder, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, based on the foregoing, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Low Back Disorder and Neck Disorder

The Veteran claims entitlement to service connection for a low back disorder and a neck disorder as a result of his period of honorable service.  In support of his claims, he highlighted a number of service treatment records that document complaints and treatment related to his low back and neck.  For example in August 1989, November 1990, October 1994, and May 1998 reports of medical history, he complained of recurrent back pain.  There are additional complaints of back pain in March, May, and June 1999, September 2000 and, in March 2002, he complained of back pain for five years.  In December 1988, he reported neck pain following an automobile accident.  In January 1993, the Veteran was seen for a neck injury after he was struck in the head by a sheet of aluminum.  In May 1998, the Veteran complained of occasional pain to his hands and neck.

In connection with these claims, the Veteran underwent a VA examination in March 2015.  He was diagnosed with a lumbosacral strain and cervical spine degenerative joint disease with right radiculopathy.  With regard to his low back disorder, the examiner opined that it was less likely than not that his low back disorder was related to his military service.  The examiner noted that, while there were four complaints of low back pain prior to 1999, there were no complaints from 1999 to 2002.  The examiner noted complaints from 2003 to 2007, and stated that it appeared the Veteran's low back pain developed after service after a period when there were no back problems and there were new injuries.

With regard to the Veteran's neck disorder, the examiner noted stated that there were only two acute injuries during service, and there were no further complaints of neck pain until 2010.  As a result, the examiner determined that chronic neck pain was not present in the initial years after the Veteran's period of honorable service, and that it developed well after service.

The Board finds that the March 2015 VA opinion is inadequate for a number of reasons.  First, the opinion is based on an inaccurate factual premise and is, therefore, inadequate.  See Reonal v. Brown, supra (an opinion based on an inaccurate factual premise has no probative value).  Specifically, although the examiner addressed the Veteran's service treatment records documenting complaints of low back pain prior to 1999, the examiner stated that that there were no further complaints from 1999 to 2002, despite the March, May, and June 1999, September 2000, and March 2002 complaints.  With regard to the Veteran's neck, while the examiner noted no further complaints of neck pain following January 1993, there was no discussion of the May 1998 service treatment record reflecting a complaint of occasional pain to his hands and neck.

Moreover, the examiner's opinion fails to reflect any consideration of the Veteran's lay statements concerning the onset and continuity of his back and neck symptoms, and instead relies on a lack of treatment records since service documenting complaints of back or neck symptoms.  In this regard, the Board notes that a VA examination must consider lay evidence of in-service incurrence or continuity of symptoms thereafter.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (an examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion).

Given these deficiencies, the Board finds that a remand is necessary in order to obtain an addendum opinion that is based on an accurate history of the Veteran's in-service treatment and complaints for his back and neck pain and accurately reflects and considers his lay statements concerning the onset and continuity of his back and neck symptoms.

Bilateral Foot Disorder, Headaches, and Residuals of a Tonsillectomy

The Veteran claims entitlement to service connection for a bilateral foot disorder and headaches as a result of his military service.  He claims entitlement to service connection for residuals of a tonsillectomy as secondary to his service-connected sleep apnea.

With regard to his headaches, the Veteran alleges that he developed a headache disorder as a result of his period of honorable service to include being exposed to environmental hazards, including burning oil, during the Gulf War.  See December 2013 DRO Hearing Transcript; April 2008 Veteran's Application for Compensation and/or Pension.  Alternatively, the record has raised the possibility that his headaches are secondary to his neck disorder.  See March 2015 VA Examination, pg. 2.  Review of the Veteran's current VA treatment records notes a diagnosis of a chronic headache disorder.  See July 2016 VA Treatment Record.  His service treatment records reflect a number of complaints related to headaches, including a March 1988 complaint of headaches in connection with other symptoms associated with a viral syndrome.  During his September 2015 hearing, he testified that his headaches began in the early 1990s and that they have continued ever since.  He attributed them to his exposure to a number of materials due to his duties as a welder, including heavy metals, cadmium, dust, and other pollutants.  The Veteran's spouse also testified that she remembered him complaining about headaches beginning in the early 1990s.

With regard to his bilateral foot disorder, the Veteran alleges that he began to experience problems with flatfeet in the mid-1990s and that they continued to worsen in the late 1990s.  See September 2015 Hearing Transcript.  Review of his current VA treatment records notes a diagnosis of a bilateral pes planus.  See May 2016 VA Treatment Record.  An August 1989 report of medical history notes the Veteran's complaint of foot trouble.  In June 2002, he reported bilateral foot pain due to flat feet since his service in the military.  During the September 2015 hearing, he stated that although he reported foot problems during service, he was repeatedly told to take over-the-counter pain medication.  He attributed his flatfeet to his duties as a welder and being on his feet all day.  His spouse also testified that she noticed the Veteran having problems with his feet in the 1990s.

Finally, with regard to residuals of a tonsillectomy, the Veteran alleges that he now experiences residuals of a tonsillectomy that he underwent as a result of his service-connected sleep apnea.  Specifically, he stated that he now suffers from a terrible speech defect that makes it hard for him to speak sometimes and makes it difficult for others to understand him.  During his December 2013 DRO hearing, he stated that he underwent a tonsillectomy in 1999 due to his service-connected sleep apnea.  In a March 2002 report of medical history, the Veteran reported a stutter/stammer.

To date, he has not been afforded a VA examination to determine the nature and etiology of any currently-diagnosed bilateral foot disorder, headache disorder, or residuals of a tonsillectomy.  The Board finds that, in light of his lay statements concerning the onset and continuity of symptoms, his medical records indicating current treatment for bilateral foot problems and headaches, and his service treatment records showing complaints of or treatment for foot problems, headaches, and a stutter/stammer, VA's duty to afford him a VA examination to address the nature and etiology of any currently-diagnosed bilateral foot disorder, headache disorder, and residuals of a tonsillectomy has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

The medical evidence of record includes VA treatment records dated through October 12, 2016.  To ensure that there is an adequate record upon which to decide the Veteran's claims, any updated VA treatment records, dated from October 12, 2016, to the present should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, he should be provided the opportunity to identify any additional private treatment records that are relevant to his remaining claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.  Records dated through October 12, 2016, are currently associated with the claims file.

2.  The Veteran should be requested to identify and pertinent private treatment records not current associated with the claims file.  After he has signed the appropriate releases, any identified records should be obtained and associated with the claims folder.  If any records identified cannot be obtained, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Return the claims file to the VA examiner who conducted the Veteran's March 2015 examination that addressed the nature and etiology of the Veteran's low back and neck disorders.  The record and a copy of this Remand must be made available to the examiner.

If the March 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should address the following inquiries:

Identify all diagnosable low back and/or neck disorders present.

Following a review of the entire record, to include the Veteran's lay statements concerning the onset and continuity of symptoms associated with both his low back and neck, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any low back or neck disorder had its onset during, or is otherwise related to, his period of honorable active duty service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's service treatment records reflecting complaints of and treatment for low back and neck pain including the August 1989, November 1990, October 1994, and May 1998 reports of medical history, the December 1988 report of neck pain following an automobile accident, the January 1993 report of a neck injury after he was struck in the head by a sheet of aluminum, the additional complaints of back pain in March, May, and June 1999, September 2000, and the in March 2002 complaint of back pain for five years. The examiner should also consider the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any evidence of chronic disorder in his service treatment records.

4.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral foot disorder, to include pes planus.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all of the Veteran's bilateral foot disorders.  For example, the Veteran's treatment records show diagnoses of and treatment for pes planus.

For each currently-diagnosed bilateral foot disorder, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disorder had onset during or was caused by the Veteran's period of honorable active duty service, to include his duties as a welder.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.  Any opinion and rationale provided must reflect consideration of the Veteran's lay statements concerning the onset and continuity of symptoms.  In this regard, the Board notes that the Veteran is generally competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted.

5.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any headache disorder.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

For the currently-diagnosed headache disorder, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such had onset during or was caused by the Veteran's period of honorable active duty service, to include any environmental and chemical exposures during his service in the Southwest Asia theatres or operations, or as any exposure as a result of his duties as a welder.

The examiner must then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any currently-diagnosed headache disorder was caused  or aggravated (permanently worse beyond normal progression) by any neck disorder.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.  Any opinion and rationale provided must reflect consideration of the Veteran's lay statements concerning the onset and continuity of symptoms.  In this regard, the Board notes that the Veteran is generally competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted.

6.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of a tonsillectomy.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify any residuals of a tonsillectomy, to include any speech deficit.
 
For each currently-diagnosed residuals of a tonsillectomy, to include any speech deficit, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disorder was caused or aggravated (permanently worse beyond normal progression) by his service-connected sleep apnea, to include any surgery performed.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.  Any opinion and rationale provided must reflect consideration of the Veteran's lay statements concerning the onset and continuity of symptoms.  In this regard, the Board notes that the Veteran is generally competent to report the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted.

7.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


